Greenblott, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, filed October 1, 1968, which held him ineligible for unemployment insurance benefits on the ground that he voluntarily left his employment without good cause (Labor Law, § 593, subd. 1, par. [a]). Appellant, a field engineer, traveled extensively throughout the continental United States for his employer. The employment agreement provided: “ Employee understands that the assignment may change and that he may he required by circumstances or by direction of the Company to move to other areas.” Appellant contends that he tendered his resignation because he did not anticipate at the time of hiring that he would have to relocate as often as was required by the employer. When he accepted this position, six months earlier, appellant was *700aware of the conditions and circumstances upon which he later relied to justify his voluntary separation from employment. The board found that appellant had failed to establish “that the conditions of his. employment were not those anticipated under the employment agreement.” The record amply supports the board’s determination that claimant voluntarily left his employment without good cause (Matter of Hansen [Catherwood], 31 A D 2d 680). We have examined appellant’s other contentions and find them to be without merit. Decision affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur in memorandum by Greenblott, J.